Citation Nr: 0202288	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  98-13 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the veteran timely perfected an appeal on the issue 
of entitlement to service connection for fibromyalgia, also 
claimed as joint impairment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1987 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, in pertinent part, denied service 
connection for a condition manifested by multiple joint 
impairment.  The veteran initiated a timely appeal of the 
decision by filing a Notice of Disagreement (NOD) in January 
1999.  

This case was previously before the Board in October 2000.  
In that month, the Board, among other things, remanded the 
issue of service connection for a multiple joint condition, 
as a review of the claims file at that time did not reveal 
that the RO issued a Statement of the Case (SOC) in response 
to the veteran's timely NOD to the March 1998 denial of 
service connection for a joint condition.  Pursuant to the 
Board's remand directive, the RO issued an SOC pertaining to 
service connection for fibromyalgia, also claimed as joint 
impairment.  The case is again before the Board for further 
appellate review.

As a preliminary matter, the Board recognizes that it has 
recharacterized the issue in this case as shown on the Title 
page, above, as a review of the claims file reveals that the 
veteran has not submitted a timely VA Form 9 (Substantive 
Appeal) to perfect her appeal on the issue of service 
connection for fibromyalgia, also claimed as joint 
impairment.  The Board notes that the question of the 
timeliness of the veteran's Substantive Appeal as to the 
issue of service connection for a multiple joint condition 
is, in itself, an appealable issue.  See Marsh v. West, 11 
Vet App. 468 (1998).  Before the Board may, in the first 
instance, find that it does not have jurisdiction over an 
issue because the veteran did not file a timely Substantive 
Appeal, VA must accord the veteran an opportunity to submit 
evidence or argument on this procedural issue.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In this case, a letter was sent by VA to the veteran in 
December 2001, affording her such an opportunity.  The record 
indicates that the veteran has not responded to that letter.  
As no response was received, the Board will proceed with 
appellate review of whether a timely Substantive Appeal was 
filed in order to perfect the veteran's appeal of the March 
1998 RO decision, inasmuch as that decision denied service 
connection for multiple joint impairment.

Under Section 202, the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(2001), expanded compensation availability for Persian Gulf 
veterans to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia.  The matter of 
this new law, which became effective March 1, 2002, as 
pertaining to the veteran's claim is referred to the RO for 
any appropriate action.  


FINDINGS OF FACT

1.  By a March 1998 decision, the RO denied the veteran's 
claim of service connection for a condition manifested by 
multiple joint impairment; the veteran submitted a timely NOD 
to that decision, an SOC was issued in March 1999, and the 
veteran was furnished a copy of the SOC, along with a 
Substantive Appeal form, on April 2, 1999.  

2.  Pursuant to a directive in an October 2000 Board remand, 
the RO issued an SOC on November 17, 2000, pertaining to the 
claim of service connection for a multiple joint condition, 
of which the veteran was furnished a copy along with a 
Substantive Appeal form.  

3.  There is no indication in the record that the veteran 
filed a Substantive Appeal to perfect her appeal of that part 
of the March 1998 RO decision which denied service connection 
for a condition manifested by multiple joint pain. 

4.  In a December 2001 letter from VA, the veteran was 
afforded the opportunity to submit evidence or argument on 
the issue of whether she had filed a timely Substantive 
Appeal on the issue of service connection for a multiple 
joint condition; the record reflects that she has not 
responded to said letter.


CONCLUSION OF LAW

The veteran has not submitted a timely Substantive Appeal 
with respect to the denial of service connection for 
fibromyalgia, also claimed as joint impairment.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, et seq. (West Supp. 2001)) became law.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 (2001), in 
view of the new statutory changes.  See 66 Fed. Reg. 45,620-
45,632 (August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a) (2001) (not applicable here), the second sentence of 
38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii), the provisions 
of this final rule apply to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  

The duty to assist has been satisfied with respect to the 
issue before the Board. Remanding the claim for additional 
development under the new statute is not appropriate, as the 
issue is one for Board determination and involves questions 
necessarily turning on what the facts show as to actions and 
pleadings filed in the past, rather than on any evidence that 
might be developed.  As explained below, the Board has 
provided notice and an opportunity to respond, and the 
appellant has failed to respond.  The Board may review the 
issue without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Background

By a March 1998 rating decision, the RO, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for a condition manifested by multiple joint 
impairment.  The veteran initiated an appeal of the decision 
by filing a timely NOD in January 1999.  The record reflects 
that the RO responded by issuing an SOC which was mailed, 
along with a Substantive Appeal form, on April 2, 1999, to 
the veteran's then-current address of record.  A review of 
the claims file shows that the SOC was not returned to the RO 
by the U.S. Postal Service as undeliverable.  

The March 1998 RO decision, insofar as it denied service 
connection for a multiple joint disability, was confirmed and 
continued by an RO decision dated in July 1999.  The RO 
notified the veteran of the decision by mailing her a copy of 
same in August 1999, along with a notice and explanation of 
her appellate rights, to her then-current address of record.  

As noted above, this case was previously before the Board in 
October 2000, for appellate review of the issues which were 
decided by the RO in the March 1998 decision.  In an October 
2000 decision, the Board, in pertinent part, remanded the 
issue of service connection for a multiple joint condition.  
The remand was based on the Board's review of the claims file 
at that time, which failed to reveal that an SOC had been 
issued in response to the veteran's timely NOD to the March 
1998 RO decision.  Pursuant to the Board's directive, the RO 
issued an SOC on November 17, 2000, pertaining to the issue 
of service connection for a multiple joint disability.  The 
November 2000 SOC was mailed to the veteran, along with a 
Substantive Appeal form, to her then-current address of 
record.  A review of the claims file shows that the SOC was 
not returned to the RO as undeliverable.  

The Board's thorough review of the record at this time is 
negative for any indication that the veteran has filed a 
Substantive Appeal, such that would perfect her appeal of 
that part of the March 1998 RO decision denying service 
connection for a multiple joint condition.  The claims file 
is also negative for evidence that the veteran has submitted 
a request for an extension of the 60-day period in which to 
file a Substantive Appeal.  

As noted in the Introduction section of this decision, a 
letter was sent by VA to the veteran in December 2001, 
affording her an opportunity to furnish evidence and/or 
argument as to whether she had filed a timely Substantive 
Appeal regarding the issue of service connection for a 
multiple joint condition.  The record contains no indication 
that the veteran responded to that letter in any manner.  

In February 2002, the veteran's representative furnished a 
letter in which it was contended that the Board's October 
2000 remand was in error, inasmuch as the RO had, in fact, 
previously issued an SOC in March 1999 in response to the 
veteran's timely NOD to the March 1998 RO decision.  The 
representative, however, made no reference in the letter as 
to whether the veteran had filed, or intended to file, a 
Substantive Appeal specific to the issue of service 
connection for fibromyalgia, also claimed as joint 
impairment.  

Legal Criteria and Analysis

The law provides that questions about timeliness of an appeal 
shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a Substantive Appeal 
form after a statement of the case has been furnished.  See 
38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file an NOD with 
a determination by the RO within one year from the date that 
the RO mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105(c).  The date of mailing of the SOC will be presumed 
to be the same as the date of the SOC and the date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

A Substantive Appeal consists of a properly completed VA Form 
9, or correspondence containing the necessary information.  
Proper completion and filing of a Substantive Appeal are the 
last actions an appellant needs to take to perfect an appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the SOC.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

After a timely NOD is filed, the RO is to reexamine the claim 
and determine if additional review or development is 
warranted and, if the matter is not resolved to the 
claimant's satisfaction, issue an SOC.  38 U.S.C.A. § 
7105(d); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2001).  Once an SOC is issued, the 
claimant must then file a Substantive Appeal within 60 days 
from the date the SOC is mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever period 
ends later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).  

A request for an extension of the 60-day period for filing a 
Substantive Appeal may be submitted for good cause.  The 
request for such an extension should be in writing and must 
be submitted prior to the expiration of the time limit for 
filing the Substantive Appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.202, 20.303.  The request for extension must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another VA office.  A denial of a request for 
extension may be appealed to the Board.  38 C.F.R. § 20.303.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  There is a presumption of 
regularity that government officials have properly discharged 
their official duties.  See United States v. Chemical 
Foundation, Inc., 272 U.S. 1 (1926); Saylock v. Derwinski, 3 
Vet. App. 394 (1992).  Notification for VA purposes is a 
written notice sent to the claimant's last address of record.  
See 38 C.F.R. § 3.1(q) (2001).  

As set forth above, service connection for a condition 
manifested by multiple joint impairment was denied by an RO 
decision in March 1998.  In April 1998, the veteran was 
informed of the decision and of her appellate rights, and she 
filed a timely NOD to the decision in January 1999.  The 
Board finds that the veteran's representative is correct in 
noting that the veteran was provided an SOC on the issue of 
service connection for a multiple joint disability on April 
2, 1999, along with a Substantive Appeal form.  Nonetheless, 
she did not file a timely Substantive Appeal after the 
issuance of that SOC.  Moreover, pursuant to the directive 
within the October 2000 Board remand, the veteran was 
provided another opportunity after she was furnished an SOC 
on the issue of service connection for multiple joint 
impairment on November 17, 2000, along with a Substantive 
Appeal form, and she again failed to file a timely 
Substantive Appeal.  The Board notes that written argument 
submitted by her representative, dated February 19, 2002, is 
of record.  However, the second SOC was mailed to the veteran 
on December 6, 2001.  Accordingly, the receipt of the 
representative's statement was well beyond the 60-day period 
of time allowed to perfect the appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.302(b).    

On the circumstances of this case, the Board notes that 60 
days from the date of November 17, 2000 (the date VA mailed 
to the veteran the most recent SOC and Substantive Appeal), 
was the latest of the two dates afforded by VA laws and 
regulations in which the veteran had to timely perfect her 
appeal of the denial of her claim for service connection for 
fibromyalgia, also claimed as joint impairment.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

Here, the Board finds that the claims file is negative for 
evidence showing that the veteran did not receive the SOC, 
Substantive Appeal form, and instructions on how to perfect 
her appeal, mailed to her by VA at her then-current addresses 
of record in April 1999 and November 2000.  There is simply 
no evidence of record indicating that the statement of the 
case, or any other communication mailed to the veteran at her 
then-current addresses, was returned by the U.S. Postal 
Service to the RO as undeliverable to those addresses. 

Further, the evidence in the claims file is negative for 
indicating that the veteran filed an application for an 
extension of time in which to file a Substantive Appeal.  As 
noted above, a request for such an extension is only timely 
if it is submitted prior to the expiration of the time limit 
for filing the substantive appeal.  

Simply put, a thorough review of the claims file indicates 
that the veteran has not filed any document that could be 
construed as a Substantive Appeal at any time subsequent to 
the date she was notified of the March 1998 decision which 
initially denied her claim of service connection for multiple 
joint impairment.  

Since a Substantive Appeal with respect to the denial of 
service connection for a fibromyalgia, also claimed a 
multiple joint pain, was not received within one year of 
notice of the March 1998 RO decision, or within 60 days of 
the issuance of the SOC dated in April 1999 and November 
2000, the Board holds that the veteran has not filed a timely 
Substantive Appeal with respect to the March 1998 RO 
decision.  Accordingly, the appeal with respect to this issue 
must be dismissed.




ORDER

As a timely Substantive Appeal with regard to the March 1998 
decision which denied service connection for fibromyalgia, 
also claimed as joint impairment, was not timely submitted, 
the veteran's appeal regarding said issue is dismissed.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

